Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-11-2020 under new application; which have been placed of record in the file. Claims 1-16 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because uses phrase “discussed a display apparatus”.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-11-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  and Eui-Hoon Hwang et al. (US 200060003505 A1).

Regarding Claim 1, Kyung-bae Park et al. (US 20080116457 A1) suggests a display apparatus (paragraph 3) comprising: a pixel driving circuit on a substrate (paragraph 8 figure 5 Item P); and a display device connected with the pixel driving circuit (paragraphs 3, 8, 50-51 figures 5, 6), wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor (paragraph 8 figure 5, Tsw and Tdr figure 6, Items 101, 102), wherein the first thin film transistor includes: a first gate electrode  ,  on the substrate (figure 4 item 20,, 10,  paragraph 41); and a first active layer which is spaced apart from the first gate electrode and overlaps with at least a portion of the first gate electrode (please see figure 6, items 20 and 27a paragraphs 41-43) , wherein the second thin film transistor includes: a second active layer on the substrate (please see figure 6, Item 60, paragraph 47), ; and a second gate electrode 
Kyung-bae Park et al. (US 20080116457 A1) fails to recite the first active layer and the second active layer includes an oxide semiconductor material.
However, prior art of Shunpei Yamazaki et al. (US 20150333089 A1) suggests  and discloses the first active layer and the second active layer includes an oxide semiconductor material (paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the  thin film transistor includes: a gate electrode on the substrate; and an  active layer (Channel).
Shunpei Yamazaki et al. (US 20150333089 A1) teaches first active layer and the second active layer includes an oxide semiconductor material.
Kyung-bae Park et al. (US 20080116457 A1) teaches channel layer (active layer) having a first amorphous silicon layer  and a first polycrystalline silicon layer, and an n-doped Si layer. 
Kyung-bae Park et al. (US 20080116457 A1) does not teach the active layer and the active layer includes an oxide semiconductor material.
a device which differed the claimed process by the substitution of the active layer and the active layer includes an oxide semiconductor material.
. Shunpei Yamazaki et al. (US 20150333089 A1) teaches substituted step of the active layer and the active layer includes an oxide semiconductor material and their functions were known in the art to enable to achieve high display quality as well as high reliability. Kyung-bae Park et al. (US 20080116457 A1) step of having an active layer and the active layer includes an oxide semiconductor material of Shunpei Yamazaki et al. (US 20150333089 A1) and the results would have been predictable and resulted in enable to achieve high display quality as well as high reliability. Shunpei Yamazaki et al. (US 20150333089 A1) paragraph 9).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
 	Further, Regarding Claim 1, the prior art of Kyung-bae Park et al. (US 20080116457 A1) fails to suggest an s-factor value of the first thin film transistor is smaller than an s-factor value of the second thin film transistor.
However, prior art of Eui-Hoon Hwang et al. (US 200060003505 A1) suggests and discloses an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor (paragraph 25).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a 
Eui-Hoon Hwang et al. (US 200060003505 A1) teaches an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1) does not teach an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor. Eui-Hoon Hwang et al. (US 200060003505 A1) teaches substituted step of an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor and their functions were known in the art to enable to as a result, by selectively performing the surface treatment on the first semiconductor layer to fabricate a circuit TFT that have different  electrical characteristics, may be fabricated on one substrate. Kyung-bae Park et al. (US 20080116457 A1) step of having an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor of Eui-Hoon Hwang et al. (US 200060003505 A1) and the results would have been predictable and as a result, by selectively performing the surface 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Shunpei Yamazaki et al. (US 20150333089 A1)  suggest the first active layer includes: a first oxide semiconductor layer; and a second oxide semiconductor layer on the first oxide semiconductor layer (paragraph 156)

Regarding Claim 3, Kyung-bae Park et al. (US 20080116457 A1) suggest the first thin film transistor further includes an upper gate electrode on the first active layer (figure 1, item 60 suggests upper gate electrode and 27b channel (active layer)).
Shunpei Yamazaki et al. (US 20150333089 A1)  disclosure; paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation.

Regarding Claim 4, Kyung-bae Park et al. (US 20080116457 A1) suggest the first gate electrode is disposed between the substrate and the first active layer, and the second active layer is disposed between the substrate and the second gate electrode (please see figure 1, Item # 60  second gate electrode, second cannel 27b (Active layer) 
Shunpei Yamazaki et al. (US 20150333089 A1)  disclosure; paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation.

Regarding Claim 5, , Kyung-bae Park et al. (US 20080116457 A1) suggest the first active layer and the second active layer are disposed on a same layer (figure 1, Item # 42 insulating layer Item # 27a first channel (active layer), 27b second channel (active layer)).
Shunpei Yamazaki et al. (US 20150333089 A1)  disclosure; paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation.

Regarding Claim 7, Kyung-bae Park et al. (US 20080116457 A1) suggest the first thin film transistor is a switching transistor, and the second thin film transistor is a driving transistor (please see figure 5, transistor Tsw, Tdr paragraph 50)

Regarding Claim 8, Kyung-bae Park et al. (US 20080116457 A1) suggests a display apparatus (paragraph 3) comprising: a pixel driving circuit on a substrate (paragraph 8 figure 5 Item P); and a display device connected with the pixel driving 
Kyung-bae Park et al. (US 20080116457 A1) fails to recite the first active layer and the second active layer includes an oxide semiconductor material.
However, prior art of Shunpei Yamazaki et al. (US 20150333089 A1) suggests  and discloses the first active layer and the second active layer includes an oxide semiconductor material (paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a 
Shunpei Yamazaki et al. (US 20150333089 A1) teaches first active layer and the second active layer includes an oxide semiconductor material.
Kyung-bae Park et al. (US 20080116457 A1) teaches channel layer (active layer) having a first amorphous silicon layer  and a first polycrystalline silicon layer, and an n-doped Si layer. 
Kyung-bae Park et al. (US 20080116457 A1) does not teach the active layer and the active layer includes an oxide semiconductor material.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of the active layer and the active layer includes an oxide semiconductor material.
. Shunpei Yamazaki et al. (US 20150333089 A1) teaches substituted step of the active layer and the active layer includes an oxide semiconductor material and their functions were known in the art to enable to achieve high display quality as well as high reliability. Kyung-bae Park et al. (US 20080116457 A1) step of having an active layer and the active layer includes an oxide semiconductor material of Shunpei Yamazaki et al. (US 20150333089 A1) and the results would have been predictable and resulted in enable to achieve high display quality as well as high reliability. Shunpei Yamazaki et al. (US 20150333089 A1) paragraph 9).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

However, prior art of Eui-Hoon Hwang et al. (US 200060003505 A1) suggests and discloses an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor (paragraph 25).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the  thin film transistor includes: a gate electrode on the substrate; and an  active layer (Channel).
Eui-Hoon Hwang et al. (US 200060003505 A1) teaches an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1) does not teach an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor. Eui-Hoon Hwang et al. (US 200060003505 A1) teaches substituted step of an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor and their functions were known in the art to enable to as a result, by selectively performing the surface treatment on the first semiconductor layer to fabricate a circuit TFT that have different  electrical characteristics, may be fabricated on one substrate. Kyung-bae Park et al. (US 20080116457 A1) step of having an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor of Eui-Hoon Hwang et al. (US 200060003505 A1) and the results would have been predictable and as a result, by selectively performing the surface treatment on the first semiconductor layer to fabricate a circuit TFT that have different  electrical characteristics, may be fabricated on one substrate. Eui-Hoon Hwang et al. (US 200060003505 A1) paragraph 25).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1) does suggest the first active layer and the second active layer ( are disposed on different layers from each other.

Regarding Claim 11, Kyung-bae Park et al. (US 20080116457 A1) suggest the first thin film transistor is a driving transistor, and the second thin film transistor is a switching transistor (please see figure 5, transistor Tsw, Tdr paragraph 50)

Kyung-bae Park et al. (US 20080116457 A1) fails to recite the first active layer and the second active layer includes an oxide semiconductor material.
However, prior art of Shunpei Yamazaki et al. (US 20150333089 A1) suggests  and discloses the first active layer and the second active layer includes an oxide semiconductor material (paragraphs Abstract,  101,156, 183, 249 suggests active layer includes an oxide semiconductor material; further paragraph 249, suggests oxide semiconductor layer, the active layer is used for channel formation).

Shunpei Yamazaki et al. (US 20150333089 A1) teaches first active layer and the second active layer includes an oxide semiconductor material.
Kyung-bae Park et al. (US 20080116457 A1) teaches channel layer (active layer) having a first amorphous silicon layer  and a first polycrystalline silicon layer, and an n-doped Si layer. 
Kyung-bae Park et al. (US 20080116457 A1) does not teach the active layer and the active layer includes an oxide semiconductor material.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of the active layer and the active layer includes an oxide semiconductor material.
. Shunpei Yamazaki et al. (US 20150333089 A1) teaches substituted step of the active layer and the active layer includes an oxide semiconductor material and their functions were known in the art to enable to achieve high display quality as well as high reliability. Kyung-bae Park et al. (US 20080116457 A1) step of having an active layer and the active layer includes an oxide semiconductor material of Shunpei Yamazaki et al. (US 20150333089 A1) and the results would have been predictable and resulted in enable to achieve high display quality as well as high reliability. Shunpei Yamazaki et al. (US 20150333089 A1) paragraph 9).

 	Further, Regarding Claim 12, the prior art of Kyung-bae Park et al. (US 20080116457 A1) fails to suggest an s-factor value of the first thin film transistor is smaller than an s-factor value of the second thin film transistor.
However, prior art of Eui-Hoon Hwang et al. (US 200060003505 A1) suggests and discloses an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor (paragraph 25).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the  thin film transistor includes: a gate electrode on the substrate; and an  active layer (Channel).
Eui-Hoon Hwang et al. (US 200060003505 A1) teaches an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1) does not teach an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of an s-factor value of the first teaches substituted step of an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor and their functions were known in the art to enable to as a result, by selectively performing the surface treatment on the first semiconductor layer to fabricate a circuit TFT that have different  electrical characteristics, may be fabricated on one substrate. Kyung-bae Park et al. (US 20080116457 A1) step of having an s-factor value of the first (switching) thin film transistor is smaller than an s-factor value of the second (driving) thin film transistor of Eui-Hoon Hwang et al. (US 200060003505 A1) and the results would have been predictable and as a result, by selectively performing the surface treatment on the first semiconductor layer to fabricate a circuit TFT that have different  electrical characteristics, may be fabricated on one substrate. Eui-Hoon Hwang et al. (US 200060003505 A1) paragraph 25).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 14, Shunpei Yamazaki et al. (US 20150333089 A1) suggest providing the first active layer and providing the second active layer are carried out at the same time (paragraphs 156, 183).

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  and Eui-Hoon Hwang et al. (US 200060003505 A1) as applied to Claims 1-5, 7-8, 10-12 and 16 above  and further in view of  Joon Seok Park et al. (US 20210036029 A1).

Regarding Claim 6, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1) does suggest the first active layer and the second active layer are disposed on different layers from each other (Shunpei Yamazaki et al. (US 20150333089 A1)  paragraphs Abstract,  101,156, 183, 249 suggests first and second active layer).
However, Ky Ung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  fails to suggest active layers  are disposed on different layers from each other.
However, prior art of Joon Seok Park et al. (US 20210036029 A1) suggests active layers  are disposed on different layers from each other (paragraph 25).  
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a 
Joon Seok Park et al. (US 20210036029 A1)teaches active layers  are disposed on different layers from each other.
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.
Kyung-bae Park et al. (US 20080116457 A1) does not teach active layers  are disposed on different layers from each other.
Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of active layers  are disposed on different layers from each other. Joon Seok Park et al. (US 20210036029 A1) teaches substituted step of active layers  are disposed on different layers from each other and their functions were known in the art to enable to have wide range of voltages for driving each pixel, by Kyung-bae Park et al. (US 20080116457 A1) step of having active layers  are disposed on different layers from each other of Joon Seok Park et al. (US 20210036029 A1)and the results would have been predictable and as a result to be able to have wide range of voltages for driving each pixel, Joon Seok Park et al. (US 20210036029 A1) paragraph 12).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US  as applied to Claims 1-5, 7-8, 10-12 and 16 above  and further in view of  Jian -Shihn Tsang (US 20130200361 A1).

Regarding Claim 9, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  does suggest the second active layer includes: a first oxide semiconductor layer (Shunpei Yamazaki et al. (US 20150333089 A1)  paragraphs 156, 183) 
However, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  fails to suggest a second oxide semiconductor layer on the first oxide semiconductor layer.
 However, prior art of Jian-Shihn Tsang (US 20130200361 A1) does suggests a second oxide semiconductor layer on the first oxide semiconductor layer (please see figures 1, 2, paragraph 14).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the  thin film transistor includes: a gate electrode on the substrate; and an  active layer (Channel).
Jian -Shihn Tsang (US 20130200361 A1) teaches a second oxide semiconductor layer on the first oxide semiconductor layer.
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.

Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of a second oxide semiconductor layer on the first oxide semiconductor layer. Jian-Shihn Tsang (US 20130200361 A1) teaches substituted step of a second oxide semiconductor layer on the first oxide semiconductor layer and their functions were known in the art to be able to manufacture a display apparatus with active layer with the reduced contact resistance and a high response speed. Kyung-bae Park et al. (US 20080116457 A1) step of a second oxide semiconductor layer on the first oxide semiconductor layer of Jian -Shihn Tsang (US 20130200361 A1) and the results would have been predictable and as a result, by)  to be able to increase conductivity of the active layer  (Jian-Shihn Tsang (US 20130200361 A1) paragraph 15).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 13, Jian -Shihn Tsang (US 20130200361 A1) suggest at least one of the first active layer and the second active layer includes a first oxide semiconductor layer; and a second oxide semiconductor layer on the first oxide semiconductor layer (figure 1, 2, paragraph 14).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US  as applied to Claims 1-5, 7-8, 10-12 and 16 above  and further in view of  Seok-Hyun Lee et al. (us 20200091264 A1).

Regarding Claim 15, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  does suggest providing the first active layer and providing the second active layer (Shunpei Yamazaki et al. (US 20150333089 A1)  paragraphs Abstract,  101,156, 183, 249 suggests first and second active layer). 
However, Kyung-bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1)  fails to suggest include a pattering process using a halftone mask.
However, Prior art of Seok-Hyun Lee et al. (us 20200091264 A1) suggests include a pattering process using a halftone mask (paragraph 57).
Kyung-bae Park et al. (US 20080116457 A1) teaches method of manufacturing a display Apparatus comprising: a pixel driving circuit on a substrate; and a display device connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the  thin film transistor includes: a gate electrode on the substrate; and an  active layer (Channel).
Seok-Hyun Lee et al. (us 20200091264 A1) suggests the first active layer and providing the second active layer include a pattering process using a halftone mask.
Kyung-bae Park et al. (US 20080116457 A1) teaches pixel circuit having first and second thin film transistor.

Kyung-bae Park et al. (US 20080116457 A1)  contained a device which differed the claimed process by the substitution of the first active layer and providing the second active layer include a pattering process using a halftone mask. Seok-Hyun Lee et al. (us 20200091264 A1) teaches substituted step of the first active layer and providing the second active layer include a pattering process using a halftone mask. and their functions were known in the art to be able to manufacture a display apparatus with active layer with the reduced contact resistance and a high response speed. Kyung-bae Park et al. (US 20080116457 A1) step of the first active layer and providing the second active layer include a pattering process using a halftone mask of Seok-Hyun Lee et al. (us 20200091264 A1) and the results would have been predictable and as a result, by)  to be able to increase conductivity of the active layer  (Seok-Hyun Lee et al. (us 20200091264 A1)) paragraph 9).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.

Jaeman Jang et al. (US 20200212077 A1) disclosure; abstract, 12, 20, 29, 67, 70, 84, 97-99, 107-108,112,114, 117, 119, 121, 135, 136, 140, 147, 148, 150, 171, 182, 198, 200, 208, 210.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-05-2022